Allowable Subject Matter

Applicant’s Amendment filed on 05/12/2022 have been fully considered. Claims 1, 3-8, 11-15, 18-22 are allowed. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Reasons for Allowance
With respect to Applicant’s remarks made on page 9 recited: “More particularly, Cantley only discloses making a determination of key attributes of two or more check images. Despite this disclosure, there is no disclosure of generating an aggregation folder, and before and after the aggregate folder is generated, the storage orders of the photos in the album remain unchanged. Thus, Cantley is silent as to the claimed feature of generating at least one aggregation folder, and where the storage orders of the plurality of photos in the album remain unchanged as set forth in amended claim 1 of the instant application.”
Examiner reads Applicant’s argument under the light of specification in FIG.2 and FIG.3 of pending application. 
First, the determination of photo matching only occurred between the two adjacent photos according to the original storage order formed during the shooting of photos. (See in FIG.3 step S202, S203), Secondly, if matching occurred between the two, a new folder is generated and they are placed together (i.e., “aggregated”) while maintaining the original storage order formed by shooting time. (See in FIG.2 and FIG.3 step S202 – S205). Third, if unmatched, two different folders are generated and placed separately while the storage orders of the photos in the album remain unchanged (See in FIG.2 and FIG.3 step S204).  As the result the process, photos are grouped and aggregated based on the similar objects and/or scenes into each individual folder.

Therefore, Examiner concluded that Cantley, alone, or in combination with Savagaonkar do not teach or suggest each limitation of claim 1 as described above.  
All independent claims recite the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154